Exhibit 99.1 PRESS RELEASE For Immediate Release CSG Systems INTERNATIONAL reports results for SECOND quarter 2015 ENGLEWOOD, COLO. (August 5, 2015) — CSG Systems International, Inc. (Nasdaq: CSGS), a leading global provider of interactive transaction-driven solutions and services, today reported results for the quarter ended June30, 2015. Key Highlights: • Second quarter 2015 results: • Total revenues were $182.6 million. • Non-GAAP operating income was $34.9 million, or 19.1% of total revenues and GAAP operating income was $26.2 million, or 14.3% of total revenues. • Non-GAAP earnings per diluted share (EPS) was $0.61. GAAP EPS was $0.39. • Cash flows from operations for the quarter were $39.6 million. • CSG paid its quarterly cash dividend of $0.175 per share of common stock, or a total of approximately $6 million, to shareholders. “While we had a slower than expected start to the first half of the year, we continue to make progress on our longer-term initiatives as we migrate new accounts and clients to our solutions, which increases our recurring revenue base.The scale benefits of growing our recurring revenues, and our attention to cost management, has allowed us to reach the low end of our long-term non-GAAP operating margin target of 18-20%,” said Peter Kalan, chief executive officer of CSG International. “We continue to generate strong cash flows enabling us to continue to invest in our business while continuing to return cash to our shareholders. This is a hallmark of our business.” CSG Systems International, Inc.
